BOYER, Judge,
concurs in part and dissents in part.
I am in complete agreement with the majority opinion except in so far as it holds that the learned trial judge correctly ruled that Dr. Cordrey was an examining physician rather than a treating physician and that the portions of his testimony which were based upon the history of the case as related to him by Mrs. Gatlin were not admissible. To that holding I respectfully dissent. As the opinion recites, Mrs. Gatlin sought the services of Dr. Cordrey on the recommendation of a friend as well as on the advise of her attorney. She testified, without contradiction, that she sought the services of Dr. Cordrey for treatment. The mere fact that the doctor concluded that she had reached maximum medical benefits as far as conservative management of her injury was concerned and was suffering with a permanent disability as a residual of her 'accident and therefore did not require her to return for further treatment, viz: The mere fact that the doctor saw his patient only one time, did not render him an examining physician rather than a treating physician.